By JUDGE O. RAYMOND CUNDIFF
The above case is before me on a motion for a declaratory judgment. The question presented is whether or not the Zoning Administrator of Franklin County had the authority to make a determination that Rockydale Quarries had a vested right to conduct the quarry operations in Franklin County. The facts are not in dispute. The question involved is whether or not the Zoning Administrator’s ruling was proper.
I have received memorandum filed by counsel and have considered the questions raised by each of the parties.
Section 15.1 -491(d) of the Virginia Code provides as follows:
For the administration and enforcement of the ordinance including the appointment of a Zoning Administrator . . . The zoning administrator shall have all necessary authority on behalf of the governing body to administer and enforce the zoning ordinance ....
Section 25-614 of the Franklin County Zoning Ordinance provides for present existing uses but does not mention vested rights, but they are protected by § 15.1-492 of the Code. The Code further provides for a Zoning Administra*180tor of Franklin County to enforce the zoning ordinance according to law.
Section 25-614. Interpretation by Zoning Administrator: In case of any dispute over the meaning of a word, phrase or sentence, whether defined herein or not, the zoning administrator is hereby authorized to make a definitive determination thereof, being guided in such determination by the purpose and intent of this ordinance as set forth in section 25-2; provided, however, that an appeal may be taken from any such determination as provided in section 25-774.
There are several cases cited by counsel for the petitioner; however, each of those cases are not factually similar to the present one before the Court. In order to property enforce the ordinances, the Administrator can make reasonable interpretation of the existing facts.
The Court is of the opinion that the interpretation by the Zoning Administrator that Rockydale Quarries did have vested rights to conduct the operation is within the scope of his authority. The Court is of the opinion that the petitioner’s claim should be denied and the petition dismissed.